Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15 received on 1/4/2021 have been examined, of which claims 1 and 15 are independent.

Claim Objections
Claims 1, 6, 14-15 are objected to because of the following informalities:  
Claims 1, 6, 14-15 recite “first device 100”, wherein term 100 is reference numeral for figure, which is not given patentable weight. The examiner suggests to amend the above limitation as “first device . 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Intel (R1-1717330: sidelink carrier aggregation for mode-4 LTE V2X communication) in view of Huawei (R1-1801347: summary of remaining issues on bandwidth part and wideband operation) (the copies of references are field on record)

 Regarding claim 1, Intel teaches a method for performing sidelink transmission by a first device 100 (section 3.1: UE behavior for TX power allocation when TX power budget is shared among sidelink CCs), the method comprising: 
determining a priority of a first carrier (section 3.1: transmission priority should be given to sidelink transmission with higher PPPP (prose per packet priority) value across CCs, for simultaneous transmission across sidelink CCs); 
allocating transmission power for the first carrier based on the priority (section 3.1: transmission priority and proper power allocation should be given to sidelink transmission with higher PPPP (prose per packet priority) value across CCs, for simultaneous transmission across sidelink CCs); and 
performing sidelink transmissions based on the transmission power (section 3.1 describes sidelink transmissions with reduced power or some dropped transmissions based on priority of component carrier (CC)).

Intel teaches the UE behavior for TX power allocation and transmission priority when the TX power budget is shared among sidelink component carriers (CCs). It is noted that component carrier inherently includes multiple sub-bands or sub-carriers. However, Intel fails to explicitly teach that the carrier comprises plurality of bandwidth parts. Huawei is directed to bandwidth part related operation, and fig 4 and 6 are directed to simultaneous transmission of multiple active BWP in V2X communications. 

Huawei further teaches a first carrier comprising a plurality of BWPs (section 9, fig 4, 6: the carrier includes multiple (two) active BWPs); performing sidelink transmissions through the plurality of BWPs (section 9, fig 4 shows simultaneous transmission of eMBB and URLLC in V2X scenario using bandwidth parts of a carrier). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink power allocation based on priority as taught by Intel with sidelink carrier comprising plurality of bandwidth parts as taught by Huawei for the benefit of simultaneous support of automated driving and entertainment as taught by Huawei in section 9. 

Regarding claim 2, Intel further teaches wherein a highest priority among priorities of the sidelink transmissions is determined as the priority of the first carrier (section 4.1: depending on interest to the specific V2X service type, the transceiver is tuned to the primary CC with highest priority for this V2x service). 

Further, Huawei also teaches in section 9 use case 3 and fig 6, that V2V traffic is road safety related high priority traffic, V2V sidelink is prioritized while sharing same carrier frequency with uplink using multiple BWP and the sidelink transmissions through the plurality of BWPs (fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink power allocation based on priority as taught by Intel with sidelink carrier comprising plurality of bandwidth parts as taught by Huawei for the benefit of simultaneous support of automated driving and entertainment as taught by Huawei in section 9.

 Regarding claim 3, Intel further teaches wherein a priority of sidelink transmission requiring highest transmission power among priorities of the sidelink transmissions is determined as the priority of the first carrier (section 3.1 and proposal 1: proper power allocation and transmission priority should be given to sidelink transmission with higher PPPP value, and UE reduces power for transmission with lower priority).

Further, Huawei teaches the sidelink transmissions through the plurality of BWPs (fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink power allocation based on priority as taught by Intel with sidelink carrier comprising plurality of bandwidth parts as taught by Huawei for the benefit of simultaneous support of automated driving and entertainment as taught by Huawei in section 9.

 Regarding claim 4, Intel fails to teach, but Huawei further teaches wherein a priority of sidelink transmission through a preset BWP among priorities of the sidelink transmissions through the plurality of BWPs is determined as the priority of the first carrier (section 9, use case 3 and fig 6: with multiple active BWPs, that V2V traffic is road safety related high priority traffic, V2V sidelink is prioritized while sharing same carrier frequency with uplink using multiple BWP; sidelink transmission is performed in BWP2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink power allocation based on priority as taught by Intel with sidelink carrier comprising plurality of bandwidth parts as taught by Huawei for the benefit of simultaneous support of automated driving and entertainment as taught by Huawei in section 9.

 Regarding claim 5, Intel further teaches measuring a channel busy ratio (CBR) (of carrier) (section 4.5: to estimate CC load for given V2X service, specific metric is characterized, including amount of resources occupied by transmissions for given V2X service within predefined time interval; CC load is estimated by CBR over the predefined time interval on predetermined set of resources), wherein a highest priority selected based on the CBR from among priorities of the sidelink transmissions through the plurality of BWPs is determined as the priority of the first carrier (section 4.4: among all non-overloaded CCs, UE selects CC with highest priority for given V2X service unless its service specific loading exceeds the predefined level, otherwise switches to CC with lower priority for given service).

Intel teaches the CBR for the component carrier – CC for specific V2X service. 

Huawei further teaches the carrier comprising the plurality of BWPs (section 9, fig 4, 6: the carrier includes multiple (two) active BWPs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink power allocation based on priority as taught by Intel with sidelink carrier comprising plurality of bandwidth parts as taught by Huawei for the benefit of simultaneous support of automated driving and entertainment as taught by Huawei in section 9.

 Regarding claim 6, Intel further teaches wherein a highest priority among priorities of sidelink transmissions used for the first device 100 to obtain time or frequency synchronization is determined as the priority of the first carrier (section 4.1: depending on specific V2X service type, the transceiver is tuned to the primary CC (highest priority) for this V2X service type and use it for RX and TX; the transceiver tuning to CC is considered as the frequency synchronization for the carrier).

Further, Huawei teaches the sidelink transmissions through one or more BWPs (fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink power allocation based on priority as taught by Intel with sidelink carrier comprising plurality of bandwidth parts as taught by Huawei for the benefit of simultaneous support of automated driving and entertainment as taught by Huawei in section 9.

 Regarding claim 7, Intel fails to teach, but Huawei further teaches wherein the sidelink transmissions through the plurality of BWPs overlap in a time domain (fig 1, section 2 and fig 6 section 9 case 3 describe the frequency division multiplexing of BWP 1 and 2, which shows the time domain overlap of the two BWPs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink power allocation based on priority as taught by Intel with sidelink carrier comprising plurality of bandwidth parts as taught by Huawei for the benefit of simultaneous support of automated driving and entertainment as taught by Huawei in section 9.

 Regarding claim 8, Intel further teaches determining a priority of a second carrier (section 3.1: Tx power is shared among sidelink CCs, sidelink transmission with lower priority), wherein the transmission power for the first carrier is allocated based on the priority of the first carrier and the priority of the second carrier (section 3.1: if Tx power is shared among sidelink CCs, proper power allocation is given to sidelink transmission with higher PPPP value and the power is reduced for sidelink transmission with lower priority).

Huawei further teaches a second carrier comprising a plurality of BWPs (section 9, fig 4, 6: the carrier includes multiple (two) active BWPs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink power allocation based on priority as taught by Intel with sidelink carrier comprising plurality of bandwidth parts as taught by Huawei for the benefit of simultaneous support of automated driving and entertainment as taught by Huawei in section 9.

 Regarding claim 9, Intel further teaches wherein the transmission power allocated for the first carrier is less than transmission power required for the sidelink transmissions through the plurality of BWPs (section 3.1: when TX power is shared among sidelink CCs, UE reduces TX power per CC with equal PPPP value; UE reducing power for sidelink CC is considered as the allocated power being less than required for sidelink CCs).

 Regarding claim 10, Intel further teaches wherein the transmission power allocated for the first carrier is preferentially allocated for sidelink transmission having a high priority among the sidelink transmissions (section 3.1 and proposal 1: proper power allocation and transmission priority should be given to sidelink transmission with higher PPPP value, and UE reduces power for transmission with lower priority).

Further, Huawei teaches the sidelink transmissions through the plurality of BWPs (fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink power allocation based on priority as taught by Intel with sidelink carrier comprising plurality of bandwidth parts as taught by Huawei for the benefit of simultaneous support of automated driving and entertainment as taught by Huawei in section 9.

 Regarding claim 11, Intel further teaches wherein the transmission power allocated for the first carrier is equally allocated for the sidelink transmissions (section 3.1: for equal priority values, UE splits the SL TX power across multiple CCs).

Intel teaches sidelink transmissions through multiple sidelink CCs.

Further, Huawei teaches the sidelink transmissions through the plurality of BWPs (fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink power allocation based on priority as taught by Intel with sidelink carrier comprising plurality of bandwidth parts as taught by Huawei for the benefit of simultaneous support of automated driving and entertainment as taught by Huawei in section 9.

Regarding claim 12, Intel further teaches wherein the transmission power allocated for the first carrier is preferentially allocated for preset sidelink transmission (section 4.5: to estimate CC load for given V2X service, metric of amount of resources occupied by transmission for given V2X service within predefined time interval, for which received power is above predefined threshold; the received power of CC for specific V2X service being above threshold is considered as the transmission power being preferentially allocated for preset sidelink transmission).

 Regarding claim 13, Intel further teaches measuring a channel busy ratio (CBR) (of carrier) (section 4.5: to estimate CC load for given V2X service, specific metric is characterized, including amount of resources occupied by transmissions for given V2X service within predefined time interval; CC load is estimated by CBR over the predefined time interval on predetermined set of resources), wherein the transmission power allocated for the first carrier is preferentially allocated for sidelink transmission through a BWP having a high CBR among the sidelink transmissions (section 4.4: among all non-overloaded CCs, UE selects CC with highest priority for given V2X service unless its service specific loading exceeds the predefined level, otherwise switches to CC with lower priority for given service).

Intel teaches the CBR for the component carrier – CC for specific V2X service. 

Huawei further teaches the carrier comprising the plurality of BWPs (section 9, fig 4, 6: the carrier includes multiple (two) active BWPs) and the sidelink transmissions through one or more BWPs (fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink power allocation based on priority as taught by Intel with sidelink carrier comprising plurality of bandwidth parts as taught by Huawei for the benefit of simultaneous support of automated driving and entertainment as taught by Huawei in section 9.

 Regarding claim 14, Intel further teaches wherein the first device 100 comprises at least one of a transmission UE (section 3.1 UE reduces power for transmission), a reception UE (section 3.2, 3.3: simultaneous RX/TX and sharing RX and TX chains in UE), a wireless device (UE for V2X service on sidelink, section 1-4), or a wireless communication device (UE for V2X service on sidelink, section 1-4).

Further, Huawei teaches the first device 100 comprises at least one of: a vehicle, a vehicle having an autonomous driving function or a connected car (fig 4-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink power allocation based on priority as taught by Intel with sidelink carrier comprising plurality of bandwidth parts as taught by Huawei for the benefit of simultaneous support of automated driving and entertainment as taught by Huawei in section 9.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Intel (R1-1717330: sidelink carrier aggregation for mode-4 LTE V2X communication) in view of Huawei (R1-1801347: summary of remaining issues on bandwidth part and wideband operation) in further view of Chou et al. (US 2018/0183551)

 Regarding claim 15, Intel teaches a first device 100 for performing sidelink transmission (section 3.1: UE behavior for TX power allocation when TX power budget is shared among sidelink CCs), the first device (UE, section 3.1) is configured to: 
determine a priority of a first carrier (section 3.1: transmission priority should be given to sidelink transmission with higher PPPP (prose per packet priority) value across CCs, for simultaneous transmission across sidelink CCs); 
allocate transmission power for the first carrier based on the priority (section 3.1: transmission priority and proper power allocation should be given to sidelink transmission with higher PPPP (prose per packet priority) value across CCs, for simultaneous transmission across sidelink CCs); and 
control the at least one transceiver to perform sidelink transmissions through the plurality of BWPs based on the transmission power (section 3.1 describes sidelink transmissions with reduced power or some dropped transmissions based on priority of component carrier (CC)).

Intel teaches the UE behavior for TX power allocation and transmission priority when the TX power budget is shared among sidelink component carriers (CCs). It is noted that component carrier inherently includes multiple sub-bands or sub-carriers. However, Intel fails to explicitly teach that the carrier comprises plurality of bandwidth parts or the structural elements of UE. Huawei is directed to bandwidth part related operation, and fig 4 and 6 are directed to simultaneous transmission of multiple active BWP in V2X communications. Chou is directed to signaling radio access network profile information for BWP configuration, and fig 17 describes mechanism for sidelink communications. 

Huawei further teaches a first carrier comprising a plurality of BWPs (section 9, fig 4, 6: the carrier includes multiple (two) active BWPs); performing sidelink transmissions through the plurality of BWPs (section 9, fig 4 shows simultaneous transmission of eMBB and URLLC in V2X scenario using bandwidth parts of a carrier). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink power allocation based on priority as taught by Intel with sidelink carrier comprising plurality of bandwidth parts as taught by Huawei for the benefit of simultaneous support of automated driving and entertainment as taught by Huawei in section 9. 

Chou further teaches the first device (UE, fig 17-18) comprising: at least one memory (memory 1830, fig 18); at least one transceiver (communication module 1820, fig 18); and at least one processor to couple the at least one memory and the at least one transceiver (processing unit 1840, fig 18, Para 192; further, UE in fig 17 shows the BWP configuration and resource allocation as performed by UE for the sidelink communication). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sidelink power allocation based on priority and multiple active BWP in carrier as taught by Intel and Huawei with sidelink communication using bandwidth part configuration as taught by Chou for the benefit of reducing signaling overhead and supporting flexibility of NR network systems as taught by Chou in Para 40.

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

-Zhao et al. (US 20210274457): Para 18: if the terminal detects synchronization signals sent by a plurality of synchronization sources with different BWPs having the same SCS in the same frequency band, and if the received power of the synchronization signals meet the requirements of the terminal, determining one synchronization source with the highest priority as the synchronization source of the terminal

-Jung et al. (US 20130178221): abstract: managing transmit power for device-to-device communication and cellular communication; Para 88: D2D transmission has the highest priority, and there is a certain guaranteed power for D2D. 

-Novlan et al. (US 20200053524): Para 54: The parameters 510-513 provided for V2X configuration may include a list of valid carriers/bandwidth parts for sidelink operation, slot patterns for TDM of sidelink resources, transmit power (control) parameters, and/or timing or synchronization reference signals (filing date is after EFD of application)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/9/2022